ASSIGNMENT AGREEMENT

 

This ASSIGNMENT AGREEMENT (“Agreement”) is entered into as of October 6, 2014
(the “Effective Date”) by and between Rich Pharmaceuticals, Inc., a Nevada
Corporation (the “Company”), Richard L. Chang Holding’s, LLC (“Holdings LLC”),
and Imagic LLC, a California limited liability company (“Imagic LLC”).

 

WHEREAS, the Company, Imagic LLC, and Holdings LLC are parties to that certain
Memorandum of Understanding and Asset Assignment Agreement (the “Assignment
Agreement”) dated July 18, 2013;

 

WHEREAS, pursuant to the Assignment Agreement dated as of July 16, 2013,
Holdings LLC assigned its 100% interest in United States Patent No. 6,063,814
entitled “Phorbol esters as anti-neoplastic and white blood cell elevating
agents” and utility patent application titled COMPOSITIONS AND METHODS OF USE OF
PHORBOL ESTERS FOR THE TREATMENT OF NEOPLASMS (Acute Myeloid Leukemia) and all
related intellectual property, inventions and trade secrets, data, and clinical
study results, as well as all indicated intellectual property, inventions and
trade secrets, data, and clinical study results thereof worldwide to the
Company, with the exception of the indication for Hodgkin’s Lymphoma.

 

WHEREAS, pursuant to Section 2(c) of the Assignment Agreement, on October 6,
2014, 2014 Holdings LLC and Imagic LLC notified the Company in writing of their
intent to exercise the option for Holdings LLC to assign to the Company the
indication for Hodgkin’s Lymphoma in consideration for the issuance of
restricted Company common stock to Imagic LLC;

 

WHEREAS, the Company desires to purchase the Hodgkin’s IP, and Holdings LLC
desires to sell the Hodgkin’s IP to the Company, as provided in Section 2(c) of
the Assignment Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:

 

1.                  Assignment of Assets.

 

a.                  Assignment. Holdings LLC owns the utility patent application
number 61998397, entitled COMPOSITIONS AND METHODS OF USE OF PHORBOL ESTERS FOR
THE TREATMENT OF HODGKIN’S LYMPHOMA and all related intellectual property,
inventions and trade secrets, data, and clinical study results (collectively,
the “Patent Assets”). Holdings LLC hereby assigns to the Company all of its
right, title and interest in and to the Patent Assets, and in and to all rights
to apply for continuations, additional applications or foreign patents relating
to the Patent Assets and all proceeds of the foregoing, including, without
limitation, any claim by Holdings LLC third parties for past, present, or future
infringement of the Patent Assets.

 

 



 

b.                  Further Assurances. Holdings LLC agrees to, and to cause the
patent inventors to, cooperate with the Company to enable it to enjoy to the
fullest extent the right, title and interest herein conveyed in the Patent
Assets in the United States and foreign countries. Such cooperation shall
include prompt production of pertinent facts and documents, giving of testimony,
execution of petitions, oaths, specifications, executing USPTO assignment
documents in favor of the Company, declarations or other papers, and other
assistance all to the extent deemed necessary or desirable by the Company (a)
for perfecting in the right, title and interest in the Patent Assets; (b) for
prosecuting any of the patent applications; (c) for filing and prosecuting
substitute, divisional, continuing or additional applications; (d) for filing
and prosecuting applications for reissuance of any patents; (e) for interference
or other priority proceedings; and (f) for legal proceedings involving the
Patent Assets and any applications therefor and any patents granted thereon;
provided, however, that the expense incurred by Holdings LLC in providing such
cooperation shall be paid for by the Company. This Agreement expressly grants to
the Company all rights in the Patent Assets as fully and entirely as the same
would have been held and enjoyed by Holdings LLC.

 

c.                   Recordation. Without limiting the generality of the
foregoing, Holdings LLC agrees concurrently with the execution of this Agreement
to execute a Recordation Form Cover Sheet for recording the assignment in the
USPTO. To the extent that the patent laws of any country require the recordation
or registration of this Agreement to ensure the continued validity and
enforceability of the Patent Assets or this Agreement in connection with the
assignment, Holdings LLC shall take whatever action is necessary to record or
obtain registration of this Agreement, including the filing of all necessary
documents.

 

2.                  Consideration. In consideration of the assignment of the
Patent Assets by Holdings LLC, the Company shall issue 220,792,028 shares of
restricted Company common stock to Imagic LLC, calculated by reference to
Section 2(c) of the Assignment Agreement.

 

3.                  Representations and Warranties.

 

a. Reciprocal. Each of the parties represents and warrants to the other party
that (a) it has full right, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, (b) this
Agreement is a legal and valid obligation binding upon such party and
enforceable in accordance with its terms, and (c) the execution, delivery and
performance of the Agreement by such party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor to such party’s knowledge, violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it. The Company represents and warrants that as of the Effective Date, it
has 423,062,860 shares of common stock outstanding and 6,000,000 shares of
Series “A” preferred stock outstanding.

2

 



 

b. Holdings LLC. Holdings LLC hereby represents and warrants to the Company the
following:

 

(i)Holdings LLC is the sole and exclusive owner of all rights, title and
interest in the Patent Assets;

(ii)The Patent Assets are free and clear of any liens, license rights (except as
set forth in this Agreement), security interests, encumbrances or rights to
repurchase;

(iii)Holdings LLC has not assigned, transferred, licensed, pledged or otherwise
encumbered any of the Patent Assets or agreed to do so;

(iv)Holdings LLC is not aware of any violation, infringement or misappropriation
of any third party’s rights (or any claim thereof) concerning the Patent Assets;

(v)The Patent Assets are properly filed or issued, as applicable, currently in
compliance with formal legal requirements (including, without limitation,
payment of filing, examination and governmental taxes and maintenance fees) and
enforceable;

(vi)Holdings LLC is not aware of any questions or challenges with respect to the
patentability or validity of any claims of any existing patents or patent
applications relating to the Patent Assets;

(vii)Holdings LLC has paid any annuity, renewal, or administrative fee related
to the Patent Assets before the execution of this Agreement;

(viii)In connection with the issuance of restricted shares, Holdings LLC
acknowledges that the shares have not been and will not be registered under the
Securities Act of 1933, as amended (the “Securities Act”) by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of its, his or her representations made
with respect to the investment. Holdings LLC further acknowledges that the
shares will be restricted securities within the meaning of the Securities Act
and may not be transferred unless registered or an exemption from registration
is available.

(ix)In connection with the issuance of restricted shares, Holdings LLC (i) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its prospective investment in the shares;
(ii) have the ability to bear the economic risks of the prospective investment;
(iii) have had all questions which have been asked by Holdings LLC have been
satisfactorily answered by the Company and has been provided with and had the
opportunity to review all filings made by the Company with the United States
Securities and Exchange Commission, which filings are available at the SEC’s
website at www.sec.gov; and (iv) have not been offered the shares by any form of
general solicitation;

(x)In connection with the issuance of restricted shares, Holdings LLC represents
and warrants that it is an "accredited investor" within the meaning of Rule 501
of Regulation D of the Securities Act;

(xi)Holdings LLC has obtained all required board, shareholder and any other
consent and approval required or necessary to enter into this Agreement and
assign the Patent Assets to the Company, and to have Holdings LLC assign to Ben
Chang any rights it has in the Company stock described in Section 2; and

(xii)Holdings LLC represents and warrants that Richard L. Chang is its sole
member and manager.

 

3

 



5.                  Governing Law. This Agreement shall be governed by and
construed under the laws of the State of Nevada as such laws are applied to
contracts entered into and performed entirely within Nevada by Nevada residents.

 

6.                  Transaction Expenses. The parties agree that each party
shall be solely responsible for the payment of all transaction expenses incurred
by such party relating to the transactions contemplated in this Agreement.

 

7.                  Attorneys' Fees. In the event either party shall bring any
action to enforce or protect any of its rights under this Agreement, the
prevailing party shall be entitled to recover, in addition to its damages, its
reasonable attorneys' fees and costs incurred in connection therewith.

 

8.                  Execution in Counterparts. This Agreement may be executed in
one or more counterparts which may be delivered by facsimile or by email in PDF,
each of which shall be considered an original instrument, but all of which shall
be considered one and the same Agreement.

 

9.                  Binding Agreement. The parties intend for this Agreement to
constitute binding, enforceable obligations of the parties.

 

10.               Entire Agreement; Modifications; Miscellaneous. Except as
otherwise provided herein, this Agreement represents the entire understanding
among the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof. All modifications to the Agreement must be in writing
and signed by each of the parties hereto. This Agreement shall be construed
neutrally, without regard to the party responsible for its preparation.

 

11.               Legal Counsel. Each party to this Agreement hereby represents
and warrants to the other party that it has its own legal counsel and it has
been advised by its legal counsel with respect to the provisions of this
Agreement, and that its decision to execute this Agreement is not based on any
reliance upon the advice of any other party or legal counsel other than its own
legal counsel.

 

[Signature Page Follows]

4

 



 

IN WITNESS WHEREOF, he undersigned have caused their authorized representatives
to execute this Agreement as of the date first set forth above.

 

RICHARD L. CHANG’S HOLDINGS, LLC RICH PHARMACEUTICALS, INC.

 

/s/ Richard L. Chang

By: ____________________________________

Richard L. Chang,

Sole Member and Manager

 

/s/ Ben Chang

By: ____________________________________

Ben Chang, Chairman & CEO

 

IMAGIC LLC

  /s/ Ben Chang

By: ____________________________________

Ben Chang,

Sole Member and Manager

 

 

[Signature Page to Chang Holdings/Rich Pharmaceuticals Assignment]

5

 



